Exhibit 10.14
ASSIGNMENT AND ASSUMPTION AGREEMENT
(Pipeline Throughput Agreement (Roadrunner))
     This Assignment and Assumption Agreement (the “Agreement”) is effective as
of 12:01 a.m., Eastern time, on January 1, 2011 (the “Effective Time”) by and
between Navajo Refining Company, L.L.C., a Delaware limited liability company
(“Assignor”), and Holly Refining & Marketing Company LLC, a Delaware limited
liability company (“Assignee”). Assignor and Assignee are referred to herein
collectively as the “Parties”.
RECITALS
     Assignor desires to assign to Assignee and Assignee desires to assume that
certain Pipeline Throughput Agreement (Roadrunner), dated as of December 1,
2009, by and between Assignor and Holly Energy Partners-Operating, L.P., a
Delaware limited partnership, and Holly Corporation, a Delaware corporation
(“Holly”), and Holly Energy Partners, L.P., a Delaware limited partnership (the
“Throughput Agreement”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings given to them in the Throughput Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:
ASSIGNMENT
     1. Assignment. Assignor hereby assigns all of its right, title and interest
in and to the Throughput Agreement to Assignee.
     2. Assumption. Assignee hereby assumes and agrees to be solely responsible
for the payment, performance and discharge when due of all liabilities and
obligations of Assignor arising pursuant to the Throughput Agreement.
     3. Guaranty by Holly. Holly hereby acknowledges and agrees that for
purposes of Section 13 of the Throughput Agreement, Holly’s obligations to
guarantee the “Navajo Refining Payment Obligations” of Assignor will continue
after the date hereof and following the date hereof, such term shall apply to
and include the obligations assigned hereunder to and assumed hereunder by
Assignee.
     4. Further Assurances. Each Party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, each Party will execute and deliver any further legal instruments
and perform any acts that are or may become necessary to effectuate the purposes
of this Agreement.
     5. Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns.
Assignment and Assumption Agreement — Page 1

 



--------------------------------------------------------------------------------



 



     6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction.
     7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
     8. Captions. The captions section numbers in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]
Assignment and Assumption Agreement — Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives as of the date set forth above.

                  ASSIGNOR:    
 
                NAVAJO REFINING COMPANY, L.L.C.
 
           
 
  By:   /s/ Gary B. Fuller
 
        Name: Gary B. Fuller         Title: Sr. VP, Refinery Operations    

                  ASSIGNEE:    
 
                HOLLY REFINING & MARKETING COMPANY LLC
 
           
 
  By:   /s/ Bruce R. Shaw
 
        Name: Bruce R. Shaw         Title: Sr. VP & CFO    

ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 3:

          HOLLY CORPORATION    
 
       
By:
  /s/ David L. Lamp
 
    Name: David L. Lamp     Title: President    

[Signature Page to Assignment and Assumption Agreement]

 